DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
In the amendment dated 8/29/2022, the following has occurred: Claim 1 has been amended; Claims 3, 9, 10, and 12-15 have been canceled; Claims 16-18 have been added.
Claims 1, 2, 4-8, 11, and 16-18 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (WO 2013/027599 to Konishi et al., the Office cites to attached machine English translation) in view of Zhou (CN 103183187 to Zhou et al., the Office cites to provided English translation).
	Regarding Claim 1, Konishi teaches:
a battery mount device comprising a housing to which a plurality of battery packs 11 is detachably attached (page 2, Fig. 2)
a cover 2 attached to the housing so as to cover the battery pack and configured to open and close by rotating around a rotation axis (page 2)
wherein force in a direction closing the cover can “act” when the device is on a horizontal plane
	Konishi does not explicitly teach:
a cover holding mechanism to hold the cover open by interfering with a rotating motion of the cover, including a cover holder supported by the housing and configured to move relative to the housing in response to an operation by a user between a holding position and a released position, wherein the cover holding mechanism includes a first biasing member configured to bias the cover holder from the holding position toward the released position
	Zhou, however, from the same field of invention, regarding a container with a hinged lid that rotates around a rotation axis, teaches a cover holding mechanism with a cover holder 133 that interferes with a rotating motion of the cover by moving relative to the housing into a locked position or out of a locked position to let the cover close in response to user manipulation (Figs. 1 and 5, page 4).

    PNG
    media_image1.png
    496
    381
    media_image1.png
    Greyscale

Zhou further teaches wherein the cover holding mechanism further comprises a track 1312, interpreted to be a “biasing member” within the broadest reasonable interpretation of the phrase, because it biases the cover to close under the force of gravity absent the stoppers 135 by biasing the hinge components to slide in a predetermined closing direction (see Fig. 5). The track therefore “biases” the direction of movement of the cover holder from the holding position toward the released position, only allowing it to move within the channel.
	Various means for holding open hinged covers were known in the container art for preventing a lid from closing prematurely or from interfering with a user’s operations. Cars are commonly equipped with hood holders for working without the hood closing, etc. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to provide a cover holding mechanism, such as that described and taught in Zhou, in the pack of Konishi, to hold the cover open until the user wished to close it. 
	Regarding Claim 2, Konishi teaches:
a sealing edge, interpreted to be a “sealer” within the broadest reasonable interpretation of the phrase, because it seals the edge (see bottom of Fig. 2 and discussion of latch mechanism 5 on bottom of page 1) 
	Regarding Claim 4, Konishi teaches:
a lock mechanism 4 (Fig. 2, page 1)
	Regarding Claim 5, Konishi teaches: 
a power output and a belt attached to the device (page 4)
	Regarding Claim 6, Konishi teaches:
a rotation axis that extends along a direction definable as “a longitudinal direction” (Fig. 2)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (WO 2013/027599 to Konishi et al., the Office cites to attached machine English translation) in view of Zhou (CN 103183187 to Zhou et al., the Office cites to provided English translation) in further view of Kling (US 2017/0319020 to Kling et al.).
	Regarding Claims 7-8, Konishi teaches:
a plurality of battery packs arranged side by side that are detachable in a sliding direction
	Konishi does not explicitly teach:
wherein the sliding direction is parallel to a plane orthogonal to the axis of rotation of the cover and the battery packs are arranged side by side in the axial direction
	Kling, however, from the same field of invention, teaches a battery pack with a plurality of batteries with a rotating cover wherein the axis of rotation can be in a long direction or a short direction and the cells can be slid in a direction as desired (compare Fig. 11 and the other embodiments). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. The arrangement of the axial direction appears to be an obvious rearrangement susceptible to a finite number of possible orientations with respect to the sides of the case, all of which would have been interchangeable and obvious according to particular design constraints on shape, etc. Similarly, the direction of sliding appears to be limited to a finite number of possibilities with respect to the direction of opening and the axis of rotation, all of which appear to have been interchangeable. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi (WO 2013/027599 to Konishi et al., the Office cites to attached machine English translation) in view of Zhou (CN 103183187 to Zhou et al., the Office cites to provided English translation) in further view of Kikuchi (US Patent Nol. 5,848,904 to Kikuchi).
	Regarding Claim 11, Konishi does not explicitly teach:
a biasing member to bias the cover to close
	Kikuchi, however, from the same field of invention, regarding a battery housing with a rotating cover, teaches a torsion spring that biases the case cover to close (see Figs. 1-5, column 3). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to provide a torsion spring to bias the cover closed in order to ensure a good seal and prevent accidental opening of the cover.

Claims 1, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (WO 2013/027599 to Konishi et al., the Office cites to attached machine English translation) in view of Oniki (JP 2004-043125 to Oniki, the Office cites to provided machine English translation).
	Regarding Claims 1 and 16, Konishi teaches:
a battery mount device comprising a housing to which a plurality of battery packs 11 is detachably attached (page 2, Fig. 2)
a cover 2 attached to the housing so as to cover the battery pack and configured to open and close by rotating around a rotation axis (page 2)
wherein force in a direction closing the cover can “act” when the device is on a horizontal plane
	Konishi does not explicitly teach:
a cover holding mechanism to hold the cover open by interfering with a rotating motion of the cover, including a cover holder supported by the housing and configured to move relative to the housing in response to an operation by a user between a holding position and a released position, wherein the cover holding mechanism includes a first biasing member configured to bias the cover holder from the holding position toward the released position
wherein the biasing member includes an elastic member configured to bias the cover holder from the holding position toward the released position
	Oniki, however, from the same field of invention, teaches a cover holding mechanism to hold the cover open by interfering with the cover’s rotation and a cover holder 21 supported by the housing and configured to move relative to the housing in response to an operation by a user (Fig. 1).

    PNG
    media_image2.png
    542
    666
    media_image2.png
    Greyscale

Oniki further teaches a biasing member such as a spring to bias the cover holding member shut when not in the locked position (page 2). Various means for holding open hinged covers were known in the container art for preventing a lid from closing prematurely or from interfering with a user’s operations. Cars are commonly equipped with hood holders for working without the hood closing, etc. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to provide a cover holding mechanism, such as that described and taught in Oniki, in the pack of Konishi, to hold the cover open until the user wished to close it.
	Regarding Claim 18, Oniki’s cover holding mechanism is held at the holding position by engaging the cover with the cover holder in a predetermined way and when the cover is opened beyond that, the cover holder is disengaged and the cover begins to close due to the biasing member (see page 1). It would have been obvious to one of ordinary skill in the art to provide a cover holding mechanism, such as that described and taught in Oniki, in the pack of Konishi, to hold the cover open until the user wished to close it.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a cover holder configured to move between the holding position and the released position along a direction substantially parallel to the rotation axis of the cover in combination with the other limitations as claimed. Nor does the prior art appear to render obvious such a claim limitation.


Response to Arguments
The Remarks filed 8/29/2022 have been considered. In response to the amendments the rejections now cite Oniki. Arguments that Zhou does not teach a biasing member as claimed are not persuasive in view of the broadest reasonable interpretation of a “biasing member.” Claim 17 is indicated to be allowable if rewritten in independent form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723